Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s Request for Reconsideration dated April 25, 2022 is acknowledged.
Claims 1-6, 8-14 and 18-21 are pending.
Claims 7 and 15-17 are cancelled.
Claims 1, 8, 9 and 18 are currently amended.
Claims 12-14, 20 and 21 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claims 1-6, 8-11, 18 and 19 as filed on April 25, 2022 are under consideration.
This action is made FINAL.

Withdrawn Objections / Rejections
In view of the amendment of the claims, the duplicate claim warning is withdrawn, all previous claim rejections under 35 USC 112(b) are withdrawn, the rejections of claims 8 and 16-18 under 35 USC 112(d) are withdrawn, and the rejections of claims 8 and 9 under 35 USC 103 are withdrawn.
Applicant’s arguments have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6, 8-11, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claim 1 recites a composition comprising inter alia 1 to 9 wt% A+B, 0.3 to 2 wt% E and a weight ratio (A+B)/E from 1:2 to 1:10.  Because it is clear from the ratio that the amount of E must always be more than – 2 to 10 times more than – the amount of (A+B), claim 1 as currently amended recites two ranges for the amount of E, the first being 0.3 to 2 wt% as expressly recited and the second being 2 wt% as necessitated by the ratio which minimally requires 2 times more E than 1 wt% as minimally required for A+B.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Claim 1 also recites two ranges for the ratio (A+B)/E and two ranges for the amount of (A+B).  Because claim 1 recites multiple ranges, claim 1 is amenable to multiple interpretations and is indefinite.  Claims 2-6, 10, 11 and 16-19 are included in this rejection because they depend from claim 1 and thus they also recite multiple ranges in the same claim.  See also duplicate rejection of record under 35 USC 112(b) at pages 5-6 of the Final Rejection mailed September 16, 2021.
Claim 8 recites a composition comprising inter alia 1.5 to 5 wt% A+B, 0.3 to 2 wt% E and a weight ratio (A+B)/E from 1:2 to 1:10.  Because it is clear from the ratio that the amount of E must always be more than – 2 to 10 times more than – the amount of (A+B), claim 8 as currently amended recites two ranges for the amount of E, the first being 0.3 to 2 wt% as expressly recited and the second being at least 3 wt% as necessitated by the ratio which minimally requires 2 times more E than 1.5 wt% as minimally required for A+B.  Because it is impossible to formulate a composition as claimed because there is no nexus between the required ratio and the numerator and denominator thereof, claim 8 is indefinite.  Claim 9 is included in this rejection because it depends from claim 8 and because it is impossible to formulate a composition comprising 2 to 3 wt% (A+B), 0.3 to 2 wt% E with a weight ratio (A+B)/E from 1:2 to 1:10 because it is clear from the ratio that the amount of E must always be more than – 2 to 10 times more than – the amount of (A+B).  See also duplicate rejection of record under 35 USC 112(b) at pages 5-6 of the Final Rejection mailed September 16, 2021 and parallel rejection of record under 35 USC 112(d) infra.

Maintained Grounds of Rejection / New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
	Claim 9 recites A+B from 2 to 3 wt%, however, claim 8 as currently amended from which claim 9 depends recite the weight ratio A+B/E from 1/2 to 1/10 and recites E from 0.3 to 2 wt%.  That is, E is always more than A+B.  Specifically, E is at least 2 twice A+B and E is up to 10 times A+B.  When the weight ratio A+B/E is 1/2, it necessarily follows that A+B must range from 0.15 to 1 wt% (= ½*(0.3 to 2 wt% E)).  And when the weight ratio A+B/E is 1/10, it necessarily follows that A+B must range from 0.03 to 0.2 (=1/10*(0.3 to 2 wt% E)).  Therefore, the composition of claim 9 is impossible to formulate because there is no nexus between the required ratio and the numerator(s) and denominator as claimed.  Claim 9 fails to include all of the limitations of claim 8 and fails to further limit claim 8.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Response to Arguments:  Claim Rejections - 35 USC § 112(d)
Applicant’s statement that the claim amendments obviate the rejections is acknowledged but is not found persuasive with respect to claim 9.  The rejection over claim 9 is therefore maintained in modified form as necessitated by Applicant’s amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 10, 11, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lambers (US 2003/0215414, published November 20, 2003, of record) as evidenced by The Derm Review “Ceramides” September 28, 2018, of record, in view of Pesaro et al. (WO 2018/036625, published March 1, 2018, of record); Spada et al. “Skin hydration is significantly increased by a cream formulated to mimic the skin’s own natural moisturizing systems,” Clinical, Cosmetic and Investigational Dermatology 11:491-497, 2018, of record; Vielhaber (US 2008/0268077, published October 30, 2008, of record); and Ri et al. (JP 2001-199872 A, published July 24, 2001, as evidenced by the Google translation, of record) as evidenced by Ortiz-Tafoya et al. “Physicochemical characterization of sodium stearoyl lactylate (SSL), polyoxyethylene sorbitan monolaurate (Tween 20) and kappa-carrageenan,” Data in Brief 19:642-650, 2018, of record.

	Lambers teaches compositions comprising a combination of a sphingoid base and a ceramide (title; abstract; paragraph [0010]; claims).  The sphingoid base and the ceramide may be present in the composition from 0.001 to 10 wt% (paragraph [0037]).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 I.  The ratio of the sphingoid base to the ceramide may range from 1 to 10 to 10 to 1 (paragraph [0038]), as required by instant claim 6.  
	The sphingoid base is preferably a sphingosine, a sphinganine or a phytosphingosine (paragraph [0021]), as required by instant claims 3-5.  Creams I, II and III comprise phytosphingosine (paragraphs [0092]-[0104]).
	The ceramide can be ceramide 1, 2, 3, 4, 5, 6I or/and 6II (paragraphs [0023]-[0028]), as required by instant claims 2, 4 and 5.  Creams I, II and III comprise ceramide 3 (ceramide NP as evidenced by page 4 of The Review) and ceramide 6 (ceramide AP as evidenced by pages 6-7 of The Review) (paragraphs [0092]-[0104]).  Cream I comprises 1 wt% ceramide 3 and 0.5 wt% ceramide 6 (ratio NP:AP of 2:1).  The compositions may comprise an individual ceramide as well as a mixture of two or more different ceramides; a combination of ceramides may lead to increased ceramide solubility in comparison to individual ceramides which may tend to crystallize (compositions are physically stable as defined at page 8, lines 23-27 of the instant specification) (paragraphs [0024]-[0026]).
	The compositions may further comprise one or more additional skin lipid compounds such as cholesterol (paragraph [0029]).  Creams II and III comprise 0.25 wt% or 1.25 wt% cholesterol (renders obvious a range of 0.25 to 1.25 wt%) (paragraphs [0101]-[0104]), as required by instant claims 10 and 18.
	The compositions may be applied in combination with a conventional antiinflammatory and/or antimicrobial agent (paragraph [0033]).
	The compositions comprise a vehicle which may comprise other active ingredients inclusive of anti-oxidants and preservatives (paragraphs [0040]-[0041] and [0079]-[0081]).  Cream IV is aqueous and comprises 0.6 wt% Phenonip mixed parabens in phenoxyethanol (preservative).  The compositions may comprise surfactants (surface active agents) / emulsifiers; emulsifiers impart the ability to form oil-in-water emulsions (paragraphs [0041] and [0043]-[0073]).  Exemplary emulsifiers include glyceryl stearate and sodium stearoyl lactylate (paragraphs [0052]-[0053] and [0061]-[0065]). The compositions may comprise emollients such as oils, waxes and hydrocarbons (paragraph [0042]).
	Lambers does not teach C) triethyl citrate, E) 0.3 to 2 wt% emulsifier comprising 50 mol% ionically uncharged molecules, the weight ratio (A):(B):(C) is (2-6):(1-2):(1-5), the weight ratio [(A)+(B)]:(E) is 1:2 to 1:10, and a pH of 4 to 8 as required by claim 1.
	Lambers does not teach the weight ratio (A):(B):(C) is (2-6):(1-2):(1-2) as required by claim 6.
Lambers does not teach the composition has a pH of 4.5 to 7.4 as required by claim 11.
	Lambers does not teach the composition has a pH of 4 to 5.4 as required by claim 19.
These deficiencies are made up for in the teachings of Pesaro, Spada, Vielhaber and Ri.
	Pesaro teach a preservative mixture with improved solubility; the mixture may be present in amounts from 0.01 to 5 wt% of the finished preparation (title; abstract; paragraphs [0001], [0007], [0023]-[0024], [0029] and [00128]-[00133]; claims).  The mixture comprises at least one hydrophilic solvent selected from the group inclusive of triethyl citrate; blend 5 comprises 70 wt% triethyl citrate (paragraphs [0014]-[0015] and [0029]; claim 11).  The preservative mixture is suitable for personal care compositions inclusive of creams comprising inter alia anti-inflammatory agents inclusive of natural anti-inflammatory substances such as ceramides (paragraphs [0031]-[0033] and [0090]).  The compositions may also comprise suitable preservatives, for example, phenoxyethanol and parabens (paragraphs [00122]-[00123]).  Pesaro further teach surfactants reduce the surface tension of water (paragraph [00149]).
Spada teach ceramide cream is formulated with an acidic pH (pH less than 7) which has been shown to be optimal for healthy skin (title; abstract; page 493, Table 1; page 496, rhc, 1st full paragraph; page 497, reference 24 “Formulating at pH 4-5”), as required by instant claims 11 and 19.
Vielhaber teaches ceramide compositions which may comprise 1 to 98 wt% surfactants inclusive of combinations of anionic and/or amphoteric (ionically charged) with one or more non-ionic; non-ionic surfactants do not form ions in the aqueous medium (title; abstract; paragraphs [0054], [0165]-[0202]; claims).  Anionic surfactants include inter alia acyl lactylates (paragraph [0172]).  Non-ionic surfactants include inter alia esters of carboxylic acids with glycerol or/and glycerol esters (paragraphs [0192], [0196], [0199]).
Ri teach an additive for ceramide capable of suppressing the precipitation of ceramide with age comprising (B) alkyloyllactic acid and or its salt (ionically charged) and (C) glycerin and/or its polyglycerin fatty acid ester (title; abstract; claims).  The weight ratio of (B):(C) is 1:20 to 20:1 (claim 9).  The additive is an emulsifier (claim 10).  Cosmetics prepared with the additive have no storage of ceramide crystals under a microscope and have excellent storage stability at at least 40 ºC for 8 weeks (page 5, last full paragraph).  Example 1 comprises ceramide 3, monoglyceryl stearate (MW ~359 g/mol) and sodium stearoyl lactate (MW ~451 g/mol) (paragraph bridging pages 5 and 6).  As evidenced by Ortiz-Tafoya, sodium stearoyl lactylate (lactate) has a surface tension less than 40 mN/m above the cmc of 0.05 wt% at 25 ºC (Figure 4; page 647, last full paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the preservative mixtures of Pesaro inclusive of blend 5 which comprises triethyl citrate for the preservative in the compositions of Lambers because simple substitution of functionally equivalent elements yields predictable results, absent evidence to the contrary.  One would be motivated to do so because the preservatives of Pesaro have improved solubility.  There would be a reasonable expectation of success because the compositions of Lambers may comprise any preservative and the preservative mixtures of Pesaro are suitable for including within cosmetic creams.  Additionally and/or alternatively, it would have been prima facie obvious to combine the preservative mixtures of Pesaro inclusive of blend 5 which comprises triethyl citrate with the preservatives of the compositions of Lambers inclusive of the exemplary Phenonip because “[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  See MPEP 2144.06.  There would be a reasonable expectation of success because Lambers teach the preservative mixtures are compatible with other preservatives inclusive of phenoxyethanol and parabens and Phenonip is mixed parabens in phenoxyethanol.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the preservative mixtures of Pesaro inclusive of blend 5 which comprises 70% triethyl citrate in the compositions of Lambers in amounts ranging from 0.01 to 5 wt% of the composition as taught by Pesaro because this amount of preservative is suitable for including within finished compositions inclusive of personal care compositions.  Therefore, the combined teachings of Pesaro in view of Lambers render obvious amounts of triethyl citrate of about 0.007 to 3.5 wt% which overlap the relative amounts set forth in claims 1 and 6 because the compositions of Lambers comprise 0.001 to 10 wt% of the ceramide and the sphingoid base, the ratio of the sphingoid base to the ceramide ranging from 1 to 10 to 10 to 1.  An overlapping range is sufficient for a finding of prima facie obviousness.  See MPEP 2144.05.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ceramide compositions of Lambers in view of Pesaro to have an acidic pH (pH less than 7) as taught by Spada because ceramide cream formulated with an acidic pH has been shown to be optimal for healthy skin.  There would be a reasonable expectation of success because neither Lambers nor Pesaro delimit the pH of the compositions thereof and because Lambers teach and exemplify ceramide creams which are intended to improve skin condition as set forth in the abstract thereof. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the amount of the surfactant / emulsifier of the ceramide compositions of Lambers in view of Pesaro and Spada to comprise 1 to 98 wt% of the composition as taught by Vielhaber because this amount of surfactant / emulsifier is suitable for formulating ceramide compositions.  There would be a reasonable expectation of success because Pesaro do not delimit the amount of surfactant / emulsifier.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surfactant / emulsifier of the ceramide compositions of Lambers in view of Pesaro, Spada and Vielhaber to comprise combinations of alkyloyllactic acid and salts thereof such as sodium stearoyl lactate and glycerin fatty acid esters such as glyceryl stearate as taught by Ri because such combinations suppress precipitation of ceramide with age and yield cosmetics with excellent storage stability.  There would be a reasonable expectation of success because Lambers teach suitable emulsifiers include glyceryl stearate and sodium stearoyl lactylate.  Regarding the surface tension of the emulsifier, Pesaro evidence surfactants reduce the surface tension of water and Ortiz-Tafoya evidence sodium stearoyl lactylate (lactate) as taught / exemplified by Ri has a surface tension less than 40 mN/m above the cmc of 0.05 wt% at 25 ºC.  It is presumed that the combination of additional surface active agents inclusive of glyceryl stearate would not increase the surface tension because by definition surfactants reduce the surface tension of water.  Therefore, the combined teachings of the prior art render obvious emulsifiers having properties as instantly claimed in combination with ceramides.
Regarding the property / result achieved after six months of storage at 25 ºC, Lambers expressly teach mixtures of different ceramides to increase solubility / decrease crystallization and Ri expressly teach emulsion vehicles wherein ceramides are combined with specific emulsifiers and ratios thereof have excellent storage stability.   As such, the compositions rendered obvious by the combined teachings of the prior art are physically stable as instantly claimed.
	Regarding claim 1 which recites a ratio of (A+B):emulsifier, Lambers teach the sphingoid base and the ceramide (B+A) from 0.001 to 10 wt% and Vielhaber teach 1 to 98 wt% emulsifier, therefore, the combined teachings render obvious ratios as claimed. 

Claims 1-6, 10, 11, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lambers (US 2003/0215414, published November 20, 2003, of record) as evidenced by The Derm Review “Ceramides” September 28, 2018, of record, in view of Pesaro et al. (WO 2018/036625, published March 1, 2018, of record); Spada et al. “Skin hydration is significantly increased by a cream formulated to mimic the skin’s own natural moisturizing systems,” Clinical, Cosmetic and Investigational Dermatology 11:491-497, 2018, of record; Vielhaber (US 2008/0268077, published October 30, 2008, of record); and Ri et al. (JP 2001-199872 A, published July 24, 2001, as evidenced by the Google translation, of record) as evidenced by Ortiz-Tafoya et al. “Physicochemical characterization of sodium stearoyl lactylate (SSL), polyoxyethylene sorbitan monolaurate (Tween 20) and kappa-carrageenan,” Data in Brief 19:642-650, 2018, of record as applied to claims 1-6, 10, 11, 18 and 19 above, and further in view of Zhang et al. (CN 102579297 A, published July 18, 2012, as evidenced by the Google translation, of record).
Lambers is applied herewith using a different interpretation of the cholesterol limitation.
The teachings of Lambers, Pesaro, Spada, Vielhaber and Ri have been described supra.
Although Lambers exemplify embodiments comprising either 0.25 or 1.25 wt% cholesterol, Lambers do not specifically teach 0.4 to 1 wt% cholesterol as required by claim 18.
This deficiency is made up for in the teachings of Zhang.
	Zhang teach aqueous ceramide compositions comprising 0.1 to 1% cholesterol (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the amount of cholesterol in the compositions of Lambers in view of Pesaro, Spada, Vielhaber and Ri to comprise 0.1 to 1% cholesterol as taught by Zhang because this amount is suitable for formulating ceramide compositions.  There would be a reasonable expectation of success because the amounts of cholesterol taught by Zhang are consonant with the amounts of cholesterol exemplified by Lambers.

Response to Arguments:  Claim Rejections - 35 USC § 103
Applicant’s arguments have been fully considered but they are not persuasive because Applicant’s characterization of the limitations of claim 1 does not comport with the actual limitations of claim 1.  Nonetheless, to the extent that Applicant calculates claim 1 maximally allows for 3 wt% triethyl citrate, 3 wt% triethyl citrate falls squarely within the range rendered obvious by the combined teachings of the prior art.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  See MPEP 2144.05.   Therefore, the rejections over Lambers are properly maintained in modified form as necessitated by Applicant’s amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619

/ILEANA POPA/Primary Examiner, Art Unit 1633